UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6078


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STANLEY MCKINNEY, JR., a/k/a Rat,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:07-cr-00283-HMH-1)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley McKinney, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley   McKinney,    Jr.,    appeals      the    district     court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                         We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                        United

States   v.    McKinney,      No.   6:07-cr-00283-HMH-1          (D.S.C.     Jan.   5,

2011).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented         in   the    materials

before   the    court   and    argument     would   not    aid       the   decisional

process.

                                                                             AFFIRMED




                                        2